Hughes, J., (after stating the facts.) The court is of the opinion that the court was in error in interfering with the cross-examination of the prosecuting witness, and in saying, m the course of her examination before the jury, that she had not said she was unconscious, when the record shows plainly that she had said she was unconscious. The court, even though he might have been mistaken as to what the witness had said in this behalf, should not have thus interfered in the cross-examination, and stated positively that she had not said she was unconscious. This was a question of fact, which the jury should have settled. The action of the court was prejudicial error, for which the judgment must be reversed. We think, also, that the question to the prosecuting witness, “Were you ever at the levee camp at all?” and the question, “Did you ever go over to the levee camp, and sit around there with the negroes?” were proper, and should have been allowed. If she had answered in the affirmative, the answer would have had some tendency to affect her reputation for truth and morality, and thus her credibility. The cross-examination is a means of sifting the testimony of a witness, and is especially important to a defendant in a case of this kind. It should not be interfered with or denied, unless in a clear case of abuse of the right. “The court shall exercise a reasonable control over the mode of interrogation, so as to make it rapid, distinct, as little annoying to the witness, and as effective for the extraction of the truth as may be, but, subject to this control, the parties may put such legal and pertinent questions as they may see fit. The court, however, may stop the production of further evidence on a particular point when the evidence on it is already so full as to preclude reasonable doubt.” Section 2955, Sand. & H. Dig.; L. R. Junction Ry v. Woodruff, 49 Ark. 381. “Limiting the time for the examination of witnesses, the number of witnesses to a given point, stopping repetitions and irrelevant examinations, are matters necessarily confided to a trial judge. Business could not well be dispatched without it. Thompson, Trials, §§ 352, 353. It is only when the complaining party shows that this discretion has been abused that we interfere.” Jones v. Glidewell, 53 Ark. 178. We think the discretion of the court did not extend so far as the court went in this case. Reversed and remanded for a new trial.